

113 S1513 PCS: High Technology Jobs Preservation Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 190113th CONGRESS1st SessionS. 1513IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Wyden (for himself and Ms. Murkowski) introduced the following bill; which was read the first timeSeptember 18, 2013Read the second time and placed on the calendarA BILLTo amend the Helium Act to complete the privatization of the Federal helium reserve in a competitive market fashion that ensures stability in the helium markets while protecting the interests of American taxpayers, and for other purposes.1.Short titleThis Act may be cited as the
		High Technology Jobs Preservation  Act of 2013.2.DefinitionsSection 2 of the Helium Act (50 U.S.C. 167)
		is amended to read as follows:2.DefinitionsIn this Act:(1)Cliffside
		  FieldThe term Cliffside Field means the helium
		  storage reservoir in which the Federal Helium Reserve is stored.(2)Federal
		  Helium PipelineThe term Federal Helium Pipeline
		  means the federally owned pipeline system through which the Federal Helium
		  Reserve may be transported.(3)Federal
		  Helium ReserveThe term Federal Helium Reserve means
		  helium reserves owned by the United States.(4)Federal
		  Helium SystemThe term Federal Helium System
		  means—(A)the Federal
		  Helium Reserve;(B)the Cliffside
		  Field;(C)the Federal
		  Helium Pipeline; and(D)all other
		  infrastructure owned, leased, or managed under contract by the Secretary for
		  the storage, transportation, withdrawal, enrichment, purification, or
		  management of helium.(5)Federal
		  userThe term Federal user means a Federal agency or
		  extramural holder of one or more Federal research grants using helium.(6)Low-Btu
		  gasThe term low-Btu gas means a fuel gas with a
		  heating value of less than 250 Btu per standard cubic foot measured as the
		  higher heating value resulting from the inclusion of noncombustible gases,
		  including nitrogen, helium, argon, and carbon dioxide.(7)PersonThe
		  term person means any individual, corporation, partnership, firm,
		  association, trust, estate, public or private institution, or State or
		  political subdivision.(8)Priority
		  pipeline accessThe term priority pipeline access
		  means the first priority of delivery of crude helium under which the Secretary
		  schedules and ensures the delivery of crude helium to a helium refinery through
		  the Federal Helium System.(9)Qualified
		  bidder(A)In
		  generalThe term qualified bidder means a person the
		  Secretary determines is seeking to purchase helium for their own use, refining,
		  or redelivery to users.(B)ExclusionThe
		  term qualified bidder does not include a person who was previously
		  determined to be a qualified bidder if the Secretary determines that the person
		  did not meet the requirements of a qualified bidder under this Act.(10)Qualifying
		  domestic helium transactionThe term qualifying domestic
		  helium transaction means any agreement entered into or renegotiated
		  agreement during the preceding 1-year period in the United States for the
		  purchase or sale of at least 15,000,000 standard cubic feet of crude or pure
		  helium to which any holder of a contract with the Secretary for the acceptance,
		  storage, delivery, or redelivery of crude helium from the Federal Helium System
		  is a party.(11)RefinerThe
		  term refiner means a person with the ability to take delivery of
		  crude helium from the Federal Helium Pipeline and refine the crude helium into
		  pure helium.(12)SecretaryThe
		  term Secretary means the Secretary of the
		  Interior..3.Authority of
		SecretarySection 3 of the
		Helium Act (50 U.S.C. 167a) is amended by adding at the end the
		following:(c)Extraction
		  of helium from deposits on Federal landAll amounts received by
		  the Secretary from the sale or disposition of helium on Federal land shall be
		  credited to the Helium Production Fund established under section
		  6(e)..4.Storage,
		withdrawal and transportationSection 5 of the Helium Act (50 U.S.C. 167c)
		is amended to read as follows:5.Storage,
		  withdrawal and transportation(a)In
		  generalIf the Secretary provides helium storage, withdrawal, or
		  transportation services to any person, the Secretary shall impose a fee on the
		  person that accurately reflects the economic value of those services.(b)Minimum
		  feesThe fees charged under subsection (a) shall be not less than
		  the amount required to reimburse the Secretary for the full costs of providing
		  storage, withdrawal, or transportation services, including capital investments
		  in upgrades and maintenance at the Federal Helium System.(c)Schedule of
		  feesPrior to sale or auction under subsection (a), (b), or (c)
		  of section 6, the Secretary shall annually publish a standardized schedule of
		  fees that the Secretary will charge under this section.(d)TreatmentAll
		  fees received by the Secretary under this section shall be credited to the
		  Helium Production Fund established under section 6(e).(e)Storage and
		  deliveryIn accordance with this section, the Secretary
		  shall—(1)allow any person
		  or qualified bidder to which crude helium is sold or auctioned under section 6
		  to store helium in the Federal Helium Reserve; and(2)establish a
		  schedule for the transportation and delivery of helium using the Federal Helium
		  System that—(A)ensures timely
		  delivery of helium auctioned pursuant to section 6(b)(2);(B)ensures timely
		  delivery of helium acquired from the Secretary from the Federal Helium Reserve
		  by means other than an auction under section 6(b)(2), including nonallocated
		  sales; and(C)provides priority
		  access to the Federal Helium Pipeline for in-kind sales for Federal
		  users.(f)New pipeline
		  accessThe Secretary shall consider any applications for access
		  to the Federal Helium Pipeline in a manner consistent with the schedule for
		  phasing out commercial sales and disposition of assets pursuant to section
		  6..5.Sale of
		crude heliumSection 6 of the
		Helium Act (50 U.S.C. 167d) is amended to read as follows:6.Sale of
		  crude helium(a)Phase A:
		  Allocation transition(1)In
		  generalThe Secretary shall offer crude helium for sale in such
		  quantities, at such times, at not less than the minimum price established under
		  subsection (b)(7), and under such terms and conditions as the Secretary
		  determines necessary to carry out this subsection with minimum market
		  disruption.(2)Federal
		  purchasesFederal users may purchase refined helium with priority
		  pipeline access under this subsection from persons who have entered into
		  enforceable contracts to purchase an equivalent quantity of crude helium at the
		  in-kind price from the Secretary.(3)DurationThis
		  subsection applies during—(A)the period
		  beginning on the date of enactment of the High Technology Jobs Preservation  Act of 2013 and ending on
		  September 30, 2014; and(B)any period
		  during which the sale of helium under subsection (b) is delayed or
		  suspended.(b)Phase B:
		  Auction implementation(1)In
		  generalThe Secretary shall offer crude helium for sale in
		  quantities not subject to auction under paragraph (2), after completion of each
		  auction, at not less than the minimum price established under paragraph (7),
		  and under such terms and conditions as the Secretary determines
		  necessary—(A)to maximize
		  total recovery of helium from the Federal Helium Reserve over the long
		  term;(B)to maximize
		  the total financial return to the taxpayer;(C)to manage
		  crude helium sales according to the ability of the Secretary to extract and
		  produce helium from the Federal Helium Reserve;(D)to give
		  priority to meeting the helium demand of Federal users in the event of any
		  disruption to the Federal Helium Reserve; and(E)to carry out
		  this subsection with minimum market disruption.(2)Auction
		  quantitiesFor the period described in paragraph (4) and
		  consistent with the conditions described in paragraph (8), the Secretary shall
		  annually auction to any qualified bidder a quantity of crude helium in the
		  Federal Helium Reserve equal to—(A)for fiscal
		  year 2015, 10 percent of the total volume of crude helium made available for
		  that fiscal year;(B)for each of fiscal
		  years 2016 through 2019, a percentage of the total volume of crude helium that
		  is 15 percentage points greater than the percentage made available for the
		  previous fiscal year; and(C)for fiscal
		  year 2020 and each fiscal year thereafter, 100 percent of the total volume of crude helium made available
		  for that fiscal year.(3)Federal
		  purchasesFederal users may purchase refined helium with priority
		  pipeline access under this subsection from persons who have entered into
		  enforceable contracts to purchase an equivalent quantity of crude helium at the
		  in-kind price from the Secretary.(4)DurationThis
		  subsection applies during the period—(A)beginning on
		  October 1, 2014; and(B)ending on the
		  date on which the volume of recoverable crude helium at the Federal Helium
		  Reserve (other than privately owned quantities of crude helium stored
		  temporarily at the Federal Helium Reserve under section 5 and this section) is
		  3,000,000,000 standard cubic feet.(5)Safety
		  valveThe Secretary may adjust the quantities specified in
		  paragraph (2)—(A)downward, if
		  the Secretary determines the adjustment necessary—(i)to minimize
		  market disruptions that pose a threat to the economic well-being of the United
		  States; and(ii)only after
		  submitting a written justification of the adjustment to the Committee on Energy
		  and Natural Resources of the Senate and the Committee on Natural Resources of
		  the House of Representatives; or(B)upward, if
		  the Secretary determines the adjustment necessary to increase participation in
		  crude helium auctions or returns to the taxpayer.(6)Auction
		  formatThe Secretary shall conduct each auction using a method
		  that maximizes revenue to the Federal Government.(7)PricesThe
		  Secretary shall annually establish, as applicable, separate sale and minimum
		  auction prices under subsection (a)(1) and paragraphs (1) and (2) using, if
		  applicable and in the following order of priority:(A)The sale
		  price of crude helium in auctions held by the Secretary under paragraph
		  (2).(B)Price
		  recommendations and disaggregated data from a qualified, independent third
		  party who has no conflict of interest, who shall conduct a confidential survey
		  of qualifying domestic helium transactions.(C)The
		  volume-weighted average price of all crude helium and pure helium purchased,
		  sold, or processed by persons in all qualifying domestic helium
		  transactions.(D)The
		  volume-weighted average cost of converting gaseous crude helium into pure
		  helium.(8)Terms and
		  conditions(A)In
		  generalThe Secretary shall require all persons that are parties
		  to a contract with the Secretary for the withdrawal, acceptance, storage,
		  transportation, delivery, or redelivery of crude helium to disclose, on a
		  strictly confidential basis—(i)the volumes
		  and associated prices in dollars per thousand cubic feet of all crude and pure
		  helium purchased, sold, or processed by persons in qualifying domestic helium
		  transactions;(ii)the volumes
		  and associated costs in dollars per thousand cubic feet of converting crude
		  helium into pure helium; and(iii)refinery
		  capacity and future capacity estimates.(B)ConditionAs
		  a condition of sale or auction to a refiner under subsection (a)(1) and
		  paragraphs (1) and (2), effective beginning 90 days after the date of enactment
		  of the High Technology Jobs Preservation  Act of 2013, the refiner shall make excess refining capacity of helium
		  available at commercially reasonable rates to—(i)any person
		  prevailing in auctions under paragraph (2); and(ii)any person
		  that has acquired crude helium from the Secretary from the Federal Helium
		  Reserve by means other than an auction under paragraph (2) after the date of
		  enactment of the High Technology Jobs Preservation  Act of 2013, including nonallocated sales.(9)Use of
		  informationThe Secretary may use the information collected under
		  this Act—(A)to
		  approximate crude helium prices; and(B)to ensure the
		  recovery of fair value for the taxpayers of the United States from sales of
		  crude helium.(10)Protection
		  of confidentialityThe Secretary shall adopt such administrative
		  policies and procedures as the Secretary considers necessary and reasonable to
		  ensure the confidentiality of information submitted pursuant to this
		  Act.(11)Forward
		  auctionsEffective beginning in fiscal year 2016, the Secretary may conduct
		  a forward auction once each fiscal year of a quantity of helium that is equal to up to
		  10 percent of the volume of crude helium to be made available at auction during
		  the following fiscal year if the Secretary determines that the forward
		  auction will—(A)not cause a
		  disruption in the supply of helium from the Reserve;(B)represent a
		  cost-effective action;(C)generate greater
		  returns for taxpayers; and(D)increase the
		  effectiveness of price discovery.(12)Auction
		  frequencyConsistent with the annual volumes established under
		  paragraph (2), effective beginning in fiscal year 2016, the
		  Secretary may conduct auctions twice during each fiscal year if the Secretary
		  determines that the auction frequency will—(A)not cause a
		  disruption in the supply of helium from the Reserve;(B)represent a
		  cost-effective action;(C)generate greater
		  returns for taxpayers; and(D)increase the
		  effectiveness of price discovery.(c)Phase C:
		  Continued access for Federal users(1)In
		  generalThe Secretary shall offer crude helium for sale to
		  Federal users in such quantities, at such times, at such prices required to
		  reimburse the Secretary for the full costs of the sales, and under such terms
		  and conditions as the Secretary determines necessary to carry out this
		  subsection.(2)Federal
		  purchasesFederal users may purchase refined helium with priority
		  pipeline access under this subsection from persons who have entered into
		  enforceable contracts to purchase an equivalent quantity of crude helium at the
		  in-kind price from the Secretary.(3)Effective
		  dateThis subsection applies beginning on the day after the date
		  described in subsection (b)(4)(B).(d)Phase D:
		  Disposal of assets(1)In
		  generalNot earlier than 2 years after the date of commencement
		  of Phase C described in subsection (c) and not later than September 30, 2022,
		  the Secretary shall designate as excess property and dispose of all facilities,
		  equipment, and other real and personal property, and all interests in the same,
		  held by the United States in the Federal Helium System.(2)Applicable
		  lawThe disposal of the property described in paragraph (1) shall
		  be in accordance with subtitle I of title 40, United States Code.(3)ProceedsAll
		  proceeds accruing to the United States by reason of the sale or other disposal
		  of the property described in paragraph (1) shall be treated as funds received
		  under this Act for purposes of subsection (e).(4)CostsAll
		  costs associated with the sale and disposal (including costs associated with
		  termination of personnel) and with the cessation of activities under this
		  subsection shall be paid from amounts available in the Helium Production Fund
		  established under subsection (e).(e)Helium
		  Production Fund(1)In
		  generalAll amounts received under this Act, including amounts
		  from the sale or auction of crude helium, shall be credited to the Helium
		  Production Fund, which shall be available without fiscal year limitation for
		  purposes determined to be necessary and cost effective by the Secretary to
		  carry out this Act (other than sections 16, 17, and 18), including capital
		  investments in upgrades and maintenance at the Federal Helium System,
		  including—(A)well head
		  maintenance at the Cliffside Field;(B)capital
		  investments in maintenance and upgrades of facilities that pressurize the
		  Cliffside Field;(C)capital
		  investments in maintenance and upgrades of equipment related to the storage,
		  withdrawal, transportation, purification, and sale of crude helium from the
		  Federal Helium Reserve;(D)entering into
		  purchase, lease, or other agreements to drill new or uncap existing wells to
		  maximize the recovery of crude helium from the Federal Helium System;
		  and(E)any other
		  scheduled or unscheduled maintenance of the Federal Helium System.(2)Excess
		  fundsAmounts in the Helium Production Fund in excess of amounts
		  the Secretary determines to be necessary to carry out paragraph (1) shall be
		  paid to the general fund of the Treasury and used to reduce the annual Federal
		  budget deficit.(3)Retirement of
		  public debtOut of amounts paid to the general fund of the
		  Treasury under paragraph (2), the Secretary of the Treasury shall use
		  $51,000,000 to retire public debt.(4)ReportNot
		  later than 1 year after the date of enactment of the High Technology Jobs Preservation  Act of 2013 and annually
		  thereafter, the Secretary of the Interior shall submit to the Committee on
		  Energy and Natural Resources of the Senate and the Committee on Natural
		  Resources of the House of Representatives a report describing all expenditures
		  by the Bureau of Land Management to carry out this Act.(f)Minimum
		  quantityThe Secretary shall offer for sale or auction during
		  each fiscal year under subsections (a), (b), and (c) a quantity of crude helium
		  that is the lesser of —(1)the quantity
		  of crude helium offered for sale by the Secretary during fiscal year 2012;
		  or(2)the maximum
		  total production capacity of the Federal Helium
		  System..6.Information,
		assessment, research, and strategyThe Helium Act (50 U.S.C. 167 et seq.) is
		amended—(1)by repealing
		section 15 (50 U.S.C. 167m);(2)by
		redesignating section 17 (50 U.S.C. 167 note) as section 20; and(3)by inserting
		after section 14 (50 U.S.C. 167l) the following:15.Information(a)TransparencyThe
		  Secretary, acting through the Bureau of Land Management, shall make available
		  on the Internet information relating to the Federal Helium System that
		  includes—(1)continued
		  publication of an open market and in-kind price;(2)aggregated
		  projections of excess refining capacity;(3)ownership of
		  helium held in the Federal Helium Reserve;(4)the volume of
		  helium delivered to persons through the Federal Helium Pipeline;(5)pressure
		  constraints of the Federal Helium Pipeline;(6)an estimate
		  of the projected date when 3,000,000,000 standard cubic feet of crude helium
		  will remain in the Federal Helium Reserve and the final phase described in
		  section 6(c) will begin;(7)the amount of
		  the fees charged under section 5;(8)the
		  scheduling of crude helium deliveries through the Federal Helium Pipeline;
		  and(9)other factors
		  that will increase transparency.(b)ReportingNot
		  later than 90 days after the date of enactment of the Helium Stewardship Act of
		  2013, to provide the market with appropriate and timely information affecting
		  the helium resource, the Director of the Bureau of Land Management shall
		  establish a timely and public reporting process to provide data that affects
		  the helium industry, including—(1)annual
		  maintenance schedules and quarterly updates, that shall include—(A)the date and
		  duration of planned shutdowns of the Federal Helium Pipeline;(B)the nature of
		  work to be undertaken on the Federal Helium System, whether routine, extended,
		  or extraordinary;(C)the
		  anticipated impact of the work on the helium supply;(D)the efforts
		  being made to minimize any impact on the supply chain; and(E)any concerns
		  regarding maintenance of the Federal Helium Pipeline, including the pressure of
		  the pipeline or deviation from normal operation of the pipeline;(2)for each
		  unplanned outage, a description of—(A)the beginning
		  of the outage;(B)the expected
		  duration of the outage;(C)the nature of
		  the problem;(D)the estimated
		  impact on helium supply;(E)a plan to
		  correct problems, including an estimate of the potential timeframe for
		  correction and the likelihood of plan success within the timeframe;(F)efforts to
		  minimize negative impacts on the helium supply chain; and(G)updates on
		  repair status and the anticipated online date;(3)monthly
		  summaries of meetings and communications between the Bureau of Land Management
		  and the Cliffside Refiners Limited Partnership, including a list of
		  participants and an indication of any actions taken as a result of the meetings
		  or communications; and(4)current
		  predictions of the lifespan of the Federal Helium System, including how much
		  longer the crude helium supply will be available based on current and
		  forecasted demand and the projected maximum production capacity of the Federal
		  Helium System for the following fiscal year.16.Helium gas
		  resource assessment(a)In
		  generalNot later than 2
		  years after the date of enactment of the High Technology Jobs Preservation  Act of 2013, the
		  Secretary, acting through the Director of the United States Geological Survey,
		  shall—(1)in
		  coordination with appropriate heads of State geological surveys—(A)complete a
		  national helium gas assessment that identifies and quantifies the quantity of
		  helium, including the isotope helium-3, in each reservoir, including
		  assessments of the constituent gases found in each helium resource, such as
		  carbon dioxide, nitrogen, and natural gas; and(B)make
		  available the modern seismic and geophysical log data for characterization of
		  the Bush Dome Reservoir;(2)in
		  coordination with appropriate international agencies and the global geology
		  community, complete a global helium gas assessment that identifies and
		  quantifies the quantity of the helium, including the isotope helium-3, in each
		  reservoir;(3)in
		  coordination with the Secretary of Energy, acting through the Administrator of
		  the Energy Information Administration, complete—(A)an assessment
		  of trends in global demand for helium, including the isotope helium-3;(B)a 10-year
		  forecast of domestic demand for helium across all sectors, including scientific
		  and medical research, commercial, manufacturing, space technologies,
		  cryogenics, and national defense; and(C)an inventory
		  of medical, scientific, industrial, commercial, and other uses of helium in the
		  United States, including Federal uses, that identifies the nature of the helium
		  use, the amounts required, the technical and commercial viability of helium
		  recapture and recycling in that use, and the availability of material
		  substitutes wherever possible; and(4)submit to the
		  Committee on Energy and Natural Resources of the Senate and the Committee on
		  Natural Resources of the House of Representatives a report describing the
		  results of the assessments required under this paragraph.(b)Authorization
		  of appropriationsThere is authorized to be appropriated to carry
		  out this section $1,000,000.17.Low-Btu gas
		  separation and helium conservation(a)AuthorizationThe
		  Secretary of Energy shall support programs of research, development, commercial
		  application, and conservation (including the programs described in subsection
		  (b))—(1)to expand the
		  domestic production of low-Btu gas and helium resources;(2)to separate
		  and capture helium from natural gas streams; and(3)to reduce the
		  venting of helium and helium-bearing low-Btu gas during natural gas exploration
		  and production.(b)Programs(1)Membrane
		  technology researchThe Secretary of Energy, in consultation with
		  other appropriate agencies, shall support a civilian research program to
		  develop advanced membrane technology that is used in the separation of low-Btu
		  gases, including technologies that remove helium and other constituent gases
		  that lower the Btu content of natural gas.(2)Helium
		  separation technologyThe Secretary of Energy shall support a
		  research program to develop technologies for separating, gathering, and
		  processing helium in low concentrations that occur naturally in geological
		  reservoirs or formations, including—(A)low-Btu gas
		  production streams; and(B)technologies
		  that minimize the atmospheric venting of helium gas during natural gas
		  production.(3)Industrial
		  helium programThe Secretary of Energy, working through the
		  Advanced Manufacturing Office of the Department of Energy, shall carry out a
		  research program—(A)to develop
		  low-cost technologies and technology systems for recycling, reprocessing, and
		  reusing helium for all medical, scientific, industrial, commercial, aerospace,
		  and other uses of helium in the United States, including Federal uses;
		  and(B)to develop
		  industrial gathering technologies to capture helium from other chemical
		  processing, including ammonia processing.(c)Authorization
		  of appropriationsThere is authorized to be appropriated to carry
		  out this section $3,000,000.18.Helium-3
		  separation(a)Interagency
		  cooperationThe Secretary shall cooperate with the Secretary of
		  Energy, or a designee, on any assessment or research relating to the extraction
		  and refining of the isotope helium-3 from crude helium and other potential
		  sources, including—(1)gas analysis;
		  and(2)infrastructure
		  studies.(b)Feasibility
		  studyThe Secretary, in consultation with the Secretary of
		  Energy, or a designee, may carry out a study to assess the feasibility
		  of—(1)establishing a
		  facility to separate the isotope helium-3 from crude helium; and(2)exploring other
		  potential sources of the isotope helium-3.(c)ReportNot
		  later than 1 year after the date of enactment of the
		  High Technology Jobs Preservation  Act of 2013,
		  the Secretary shall submit to the Committee on Energy and Natural Resources of
		  the Senate and the Committee on Natural Resources of the House of
		  Representatives a report that contains a description of the results of the
		  assessments conducted under this section.(d)Authorization
		  of appropriationsThere is authorized to be appropriated to carry
		  out this section $1,000,000.19.Federal
		  agency helium acquisition strategyIn anticipation of the implementation of
		  Phase D described in section 6(d), and not later than 2 years after the date of
		  enactment of the High Technology Jobs Preservation  Act of 2013, the Secretary (in consultation with the Secretary of
		  Energy, the Secretary of Defense, the Director of the National Science
		  Foundation, the Administrator of the National Aeronautics and Space
		  Administration, and the Director of the National Institutes of Health) shall
		  submit to Congress a report that provides for Federal users—(1)an assessment
		  of the consumption of, and projected demand for, crude and refined
		  helium;(2)a description
		  of a 20-year Federal strategy for securing access to helium;(3)a
		  determination of a date prior to September 30, 2022, for the implementation of
		  Phase D as described in section 6(d) that minimizes any potential supply
		  disruptions for Federal users;(4)an assessment
		  of the effects of increases in the price of refined helium and methods and
		  policies for mitigating any determined effects; and(5)a description
		  of a process for prioritization of uses that accounts for diminished
		  availability of helium supplies that may occur over
		  time..7.Conforming
		amendments(a)Section 4 of
		the Helium Act (50 U.S.C. 167b) is amended by striking section
		6(f) each place it appears in subsections (c)(3), (c)(4), and (d)(2)
		and inserting section 6(d).(b)Section 8 of
		the Helium Act (50 U.S.C. 167f) is repealed.8.Existing
		agreements(a)In generalThis Act and the
		amendments made by this Act shall not affect or diminish the rights and
		obligations of the Secretary of the Interior and private parties under agreements
		in existence on the date of enactment of this Act, except to the extent that the agreements
		are renewed or extended after that date.(b)DeliveryNo agreement described in subsection (a) shall affect or
		diminish the right of any party that purchases helium after the date of
		enactment of this Act in accordance with section 6 of the
		Helium Act (50 U.S.C. 167d)  (as amended by section 5) to receive delivery of the helium
		in accordance with section 5(e)(2) of the Helium Act (50 U.S.C. 167c(e)(2)) (as amended by section 4).9.RegulationsThe Secretary of the Interior shall
		promulgate such regulations as are necessary to carry out this Act and the
		amendments made by this Act, including regulations necessary to prevent unfair
		acts and practices.10.Amendments to
		other laws(a)Secure rural
		schools and community self determination program(1)Secure payments
		for States and counties containing Federal land(A)Availability of
		paymentsSection 101 of the
		Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C.
		7111) is amended by striking 2012 each place it appears and
		inserting 2013.(B)ElectionsSection 102(b) of the Secure Rural Schools
		and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is
		amended—(i)in
		paragraph (1)(A), by striking 2012 and inserting
		2013; and(ii)in
		paragraph (2)(B), by striking 2012 each place it appears and
		inserting 2013.(C)Distribution of
		payments to eligible countiesSection 103(d)(2) of the Secure Rural
		Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is
		amended by striking and 2012 and inserting through
		2013.(2)Continuation of
		authority to conduct special projects on federal landTitle II of the Secure Rural Schools and
		Community Self-Determination Act of 2000 is amended—(A)in
		section 203(a)(1) (16 U.S.C. 7123(a)(1)), by striking 2012 and
		inserting 2013;(B)in section 204(e)(3)(B)(iii) (16 U.S.C.
		7124(e)(3)(B)(iii)), by striking 2012 and inserting
		2013;(C)in section
		205(a)(4) (16 U.S.C. 7125(a)(4)), by striking 2011 each place it
		appears and inserting 2012;(D)in
		section 207(a) (16 U.S.C. 7127(a)), by striking 2012 and
		inserting 2013; and(E)in
		section 208 (16 U.S.C. 7128)—(i)in
		subsection (a), by striking 2012 and inserting
		2013; and(ii)in subsection (b), by striking
		2013 and inserting 2014.(3)Continuation of
		authority to reserve and use county fundsSection 304 of the Secure Rural Schools and
		Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended—(A)in subsection
		(a), by striking 2012 and inserting 2013 ;
		and(B)in subsection
		(b), by striking 2013 and inserting 2014.(4)Authorization of
		appropriationsSection 402 of
		the Secure Rural Schools and Community Self-Determination Act of 2000 (16
		U.S.C. 7152) is amended by striking 2012 and inserting
		2013.(b)Abandoned well
		remediationSection 349 of the Energy Policy Act of 2005 (42
		U.S.C. 15907) is amended by adding at the end the following:(i)Federally
		  drilled wellsOut of any amounts in the Treasury not otherwise
		  appropriated, $46,000,000 for fiscal year 2014 and $4,000,000 for fiscal year
		  2018 shall be made available to the Secretary, without further appropriation
		  and to remain available until expended, to remediate, reclaim, and close
		  abandoned oil and gas wells on current or former National Petroleum Reserve
		  land..(c)National parks
		maintenance backlogSection 814(g) of the Omnibus Parks and
		Public Lands Management Act of 1996 (16 U.S.C. 1f) is amended by adding at the
		end the following:(4)Available
		  fundsOut of any amounts in the Treasury not otherwise
		  appropriated, $50,000,000 shall be made available to the Secretary of the
		  Interior for fiscal year 2018, without further appropriation and to remain
		  available until expended, to pay the Federal funding share of challenge
		  cost-share agreements for deferred maintenance projects and to correct
		  deficiencies in National Park Service infrastructure.(5)Cost-share
		  requirementNot less than 50 percent of the total cost of project
		  for funds made available under paragraph (4) to pay the Federal funding share
		  shall be derived from non-Federal sources, including in-kind contribution of
		  goods and services fairly
		  valued..(d)Abandoned mine
		reclamation fundSection 411(h) of the Surface Mining Control and
		Reclamation Act of 1977 (30 U.S.C. 1240a(h)) is amended by adding at the end
		the following:(6)Supplemental
		  funding(A)Waiver of
		  limitationNotwithstanding paragraph (5), the limitation on the
		  total annual payments to a certified State or Indian tribe under this
		  subsection shall not apply for fiscal year 2014.(B)Limitation on
		  waiverNotwithstanding subparagraph (A), the total annual payment
		  to a certified State or Indian tribe under this subsection for fiscal year 2014
		  shall not be more than $75,000,000.(C)Insufficient
		  amountsIf the total annual payment to a certified State or
		  Indian tribe under paragraphs (1) and (2) is limited by subparagraph (B), the
		  Secretary shall—(i)give
		  priority to making payments under paragraph (2); and(ii)use
		  any remaining funds to make payments under paragraph
		  (1)..(e)Soda ash
		royaltiesNotwithstanding section 24 of the Mineral Leasing Act
		(30 U.S.C. 262) and the terms of any lease under that Act, the royalty rate on
		the quantity of gross value of the output of sodium compounds and related
		products at the point of shipment to market from Federal land in the 2-year
		period beginning on the date of enactment of this Act shall be 4
		percent.(f)Authorization
		offsetSection 207(c) of the Energy Independence and Security Act
		of 2007 (42 U.S.C. 17022(c)) is amended by inserting before the period at the
		end the following: , except that the amount authorized to be
		appropriated to carry out this section not appropriated as of the date of
		enactment of the Helium Stewardship Act of 2013 shall be reduced by
		$6,000,000.September 18, 2013Read the second time and placed on the calendar